996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Michael Horace LONG, Petitioner.In Re:  Michael Horace LONG, Petitioner.
Nos. 93-8029, 93-8040.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

On Petitions for Writs of Mandamus.
Michael Horace Long, Petitioner Pro Se.
Petitions Denied
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
In these consolidated actions, Michael Horace Long petitions this Court for writs of mandamus directing the district court to rule on Long's 28 U.S.C. § 2255 (1988) motion.  The district court docket sheet reveals that on May 26, 1993, the district court entered a final order denying Long's motion.  We accordingly deny the mandamus petitions as moot.  We grant Long's motion to proceed in forma pauperis, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

PETITIONS DENIED